19-22185-rdd        Doc 39       Filed 02/05/19       Entered 02/05/19 14:13:31                Main Document
                                                     Pg 1 of 18


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                       )
In re:                                                                 )    Chapter 11
                                                                       )
FULLBEAUTY BRANDS HOLDINGS CORP., et al.,1                             )    Case No. 19-22185 (RDD)
                                                                       )
                                    Debtors.                           )    (Joint Administration Requested)
                                                                       )

                          ORDER (I) APPROVING THE
                   DISCLOSURE STATEMENT AND CONFIRMING
           THE FIRST AMENDED JOINT PREPACKAGED CHAPTER 11 PLAN
         OF REORGANIZATION OF FULLBEAUTY BRANDS HOLDINGS CORP.
         AND ITS DEBTOR AFFILIATES AND (II) GRANTING RELATED RELIEF

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

having:

         a.      distributed, on or about January 4, 2019: (i) the Joint Prepackaged Chapter 11
                 Plan of Reorganization of FULLBEAUTY Brands Holdings Corp. and Its Debtor
                 Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as the same may have
                 been modified, supplemented, and amended, the “Plan”);2 (ii) the Disclosure
                 Statement for the Joint Chapter 11 Plan of Reorganization of FULLBEAUTY
                 Brands Holding Corp. and Its Debtor Affiliates (as the same may have been
                 modified, supplemented, and amended, the “Disclosure Statement”); and
                 (iii) Notice of Commencement of Chapter 11 Cases and Hearing on First Day
                 Motions (the “Combined Hearing Notice”), which provided a summary of the Plan;

         b.      published, on January 4, 2019, in each of The Wall Street Journal and the Financial
                 Times International Edition, notice of the date and time set for the hearing to
                 consider approval of the Disclosure Statement and confirmation of the Plan
                 (the “Combined Hearing”), as evidenced by the Certification of Publication of



1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Blackdog Holdings, Inc. (8991); FULLBEAUTY Brands Holdings Corp. (8053);
    FULLBEAUTY Brands, Inc. (4198); FULLBEAUTY Brands, LLC (9445); FULLBEAUTY Brands
    Management Services, LLC (8637); FULLBEAUTY Brands Merchant, Inc. (7812); FULLBEAUTY Brands
    Operations, LLC (5382); FULLBEAUTY Brands Texas, LLC (9606); Jessica London, Inc. (1070); and Swimsuits
    for All, LLC (3246). The location of the Debtors’ service address is: 50 Main Street, Suite 1000, White Plains,
    New York 10606.

2   Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Plan.


                                                         1
KE 59379098
19-22185-rdd     Doc 39     Filed 02/05/19    Entered 02/05/19 14:13:31         Main Document
                                             Pg 2 of 18


               Combined       Hearing      Notice,     filed    contemporaneously         herewith,
               (the “Publication Notice”) filed on February 3, 2019;

      c.       posted, on January 6, 2019, the Plan and Disclosure Statement on the “public” side
               of the first lien and second lien lenders’ data sites and on the Prime Clerk public
               website;

      d.       solicited, beginning on or about January 6, 2019 through January 24, 2019,
               including the Plan, Disclosure Statement, and Ballots for voting on the Plan to those
               Holders of Claims entitled to vote on the Plan in accordance with the terms of
               chapter 11 of the Bankruptcy Code, the Bankruptcy Rules, the Amended
               Procedural Guidelines for Prepackaged Chapter 11 Cases in the United States
               Bankruptcy Court for the Southern District of New York, as amended, effective
               June 27, 2013 (as adopted by General Order M-387) (the “Guidelines”), and the
               Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy
               Court for the Southern District of New York (the “Local Rules”);

      e.       distributed, on January 14, 2019, the Notice of Filing Plan Supplement and Hearing
               to Consider Confirmation of Plan (as the same may have been modified,
               supplemented, and amended, the “Plan Supplement”);

      f.       posted, on January 16, 2019, the Plan Supplement on the “public” side of the first
               lien and second lien lenders’ data sites and on the Prime Clerk public website;

      g.       posted, on January 31, 2019, the Second Plan Supplement on the Prime Clerk public
               website and, on February 1, 2019, on the “public” side of the first lien and second
               lien lenders’ data sites;

      h.       posted, on February 1, 2019, the Debtors’ first day motions and confirmation
               pleadings on the “public” side of the first lien and second lien lenders’ data sites
               and on the Prime Clerk public website;

      i.       posted, on February 1, 2019, the Third Plan Supplement on the Prime Clerk public
               website and, on February 2, 2019, on the “public” side of the first lien and second
               lien lenders’ data sites;

      j.       commenced, on February 3, 2019 (the “Petition Date”), the Chapter 11 Cases by
               filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code;

      k.       filed, on the Petition Date: (i) the First Amended Joint Prepackaged Chapter 11
               Plan of Reorganization of FULLBEAUTY Brands Holdings Corp. and Its Debtor
               Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 11]; (ii) the
               Disclosure Statement; (iii) the Debtors’ Motion for Entry of an Order
               (I) Scheduling a Combined Disclosure Statement Approval and Plan Confirmation
               Hearing, (II) Establishing a Plan and Disclosure Statement Objection and Reply
               Deadlines and Related Procedures, (III) Approving the Solicitation Procedures,
               (IV) Approving the Combined Hearing Notice, (V) Directing that a Meeting of
               Creditors Not Be Convened, and (VI) Granting Related Relief [Docket No. 23]


                                                 2
19-22185-rdd     Doc 39    Filed 02/05/19    Entered 02/05/19 14:13:31         Main Document
                                            Pg 3 of 18


               (the “Combined Hearing Motion”); and (iv) the Certification of Craig E. Johnson
               of Prime Clerk LLC with Respect to the Solicitation and Tabulation of Votes
               Relating to the Joint Prepackaged Chapter 11 Plan of Reorganization of
               FULLBEAUTY Brands Holdings Corp. and Its Debtor Affiliates Pursuant to
               Chapter 11 of the Bankruptcy Code [Docket No. 18] (the “Voting Certification”),
               which details the results of the Plan voting process;

      l.       filed, on the Petition Date, the Prime Clerk Solicitation Affidavit, filed
               contemporaneously herewith, (the “Solicitation Affidavit”), and (ii) Affidavit of
               Service with respect to notice of the Combined Hearing, filed contemporaneously
               herewith (the “Combined Hearing Notice Affidavit,” and, together with the
               Publication Notice and the Solicitation Affidavits, the “Affidavits”);

      m.       filed, on the Petition Date: (i) the Debtors’ Memorandum of Law in Support of an
               Order Approving the Debtors’ Disclosure Statement for, and Confirming, the
               Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 19]
               (the “Plan Confirmation Brief”); (ii) Debtors’ Supplemental Brief in Support of
               Confirmation of the First Amended Joint Prepackaged Chapter 11 Plan of
               Reorganization of FULLBEAUTY Brands Holdings Corp. and Its Debtor Affiliates
               Pursuant to Chapter 11 of the Bankruptcy Code                   [Docket No. 20]
               (the “Supplemental Brief”); (iii) the Declaration of Robert J. Riesbeck, Chief
               Financial Officer of FULLBEAUTY Brands Holdings Corp. in Support of
               Confirmation of the Joint Prepackaged Chapter 11 Plan of Reorganization of
               FULLBEAUTY Brands Holdings Corp. and Its Debtor Affiliates Pursuant to
               Chapter 11 of the Bankruptcy Code [Docket No. 15] (the “Riesbeck Declaration”);
               (iv) the Declaration of Emilie Arel in Support of Confirmation of the First Amended
               Joint Prepackaged Chapter 11 Plan of Reorganization of FULLBEAUTY Brands
               Holdings Corp. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
               Code [Docket No. 22] (the “Arel Declaration”); (v) the Declaration of Jesse
               DelConte in Support of Confirmation of the First Amended Joint Prepackaged
               Chapter 11 Plan of Reorganization of FULLBEAUTY Brands Holdings Corp. and
               Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
               [Docket No. 17] (the “DelConte Declaration”); and (vi) the Declaration of Joshua
               Abramson in Support of Confirmation of the First Amended Joint Prepackaged
               Chapter 11 Plan of Reorganization of FULLBEAUTY Brands Holdings Corp. and
               Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
               [Docket No. 16] (the “Abramson Declaration”); and

      n.       operated their businesses and managed their properties during the Chapter 11 Cases
               as debtors in possession pursuant to section 1107(a) and 1108 of the
               Bankruptcy Code.

      The Bankruptcy Court having:

      o.       reviewed the solicitation procedures regarding votes to accept or reject the Plan
               (the “Solicitation Procedures”);



                                                3
19-22185-rdd     Doc 39     Filed 02/05/19    Entered 02/05/19 14:13:31         Main Document
                                             Pg 4 of 18


       p.      reviewed the Plan, Disclosure Statement, the Plan Confirmation Brief, the
               Supplemental Brief, the Plan Supplement, the Riesbeck Declaration, the Arel
               Declaration, the DelConte Declaration, the Abramson Declaration, the Voting
               Certification, and all other filed pleadings, exhibits, statements, affidavits,
               declarations, and comments regarding Confirmation of the Plan, including all
               objections, statements, and reservations of rights made with respect thereto;

       q.      reviewed the discharge, compromises, settlements, releases, exculpations, and
               injunctions set forth in Article IX of the Plan;

       r.      held the Combined Hearing on February 4, 2019, at 2:00 p.m., prevailing Eastern
               Time pursuant to Bankruptcy Rules 3017 and 3018 and sections 1126, 1128, and
               1129 of the Bankruptcy Code;

       s.      heard the statements, arguments, representations, and objections made by counsel
               in respect of Confirmation of the Plan;

       t.      overruled any and all objections to the Plan and Confirmation thereof and all
               statements and reservations of rights not consensually resolved or withdrawn unless
               otherwise indicated; and

       u.      taken judicial notice of the papers and pleadings filed and all orders entered in the
               Chapter 11 Cases.

       NOW, THEREFORE, it appearing to the Bankruptcy Court that notice of the Combined

Hearing and the opportunity for any party in interest to object to approval of the Disclosure

Statement and Confirmation have been adequate and appropriate as to all Entities affected or to be

affected by the Plan and the transactions contemplated thereby, and the legal and factual bases set

forth in the documents filed in support of Confirmation and presented at the Combined Hearing

establish just cause for the relief granted herein; and upon the record of the Combined Hearing and

the representations made thereat; and after due deliberation thereon and good cause appearing

therefor, the Bankruptcy Court hereby makes and issues the following findings of fact, conclusions

of law and orders:

       IT IS DETERMINED, FOUND, ADJUDGED, DECREED AND ORDERED THAT:




                                                 4
19-22185-rdd        Doc 39     Filed 02/05/19    Entered 02/05/19 14:13:31     Main Document
                                                Pg 5 of 18


I.      Jurisdiction and Venue

        1.         Venue in the Bankruptcy Court was proper as of the Petition Date pursuant to

28 U.S.C. §§ 1408 and 1409 and continues to be proper during the Chapter 11 Cases. Approval of

the Disclosure Statement and Confirmation of the Plan are core proceedings within the meaning

of 28 U.S.C. § 157(b)(2)(L) and (O) that under the United States Constitution the Bankruptcy

Court may decide by final Order. The Bankruptcy Court has subject matter jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b). The Bankruptcy Court has exclusive

jurisdiction to determine whether the Disclosure Statement contains adequate information for

purposes of section 1125 of the Bankruptcy Code.

II.     Burden of Proof

        2.         The Debtors have met their burden of proving that the Disclosure Statement

contains adequate information under section 1125 of the Bankruptcy Code and that the Plan

complies with each element of sections 1129(a) and, to the extent applicable, if any, 1129(b) of

the Bankruptcy Code by a preponderance of the evidence.

III.    Notice of the Combined Hearing

        3.         Notice of the Combined Hearing was appropriate and satisfactory and is approved

in all respects.

IV.     Combined Hearing on the Disclosure Statement and Plan Confirmation

        4.         In light of the fact that the Plan provides for the unimpairment of all Allowed

General Unsecured Claims under section 1124 of the Bankruptcy Code and there is unanimous

acceptance from all creditors in all voting classes, the Debtors’ need to normalize trade credit as

quickly as possible provides a basis for holding, and it was appropriate to hold, a Combined

Hearing on the Debtors’ request for approval of the Disclosure Statement and Confirmation of the

Plan under sections 105(d)(2)(B)(vi) and 1125(g), Bankruptcy Rule 3018(b), and the Guidelines.


                                                   5
19-22185-rdd     Doc 39        Filed 02/05/19    Entered 02/05/19 14:13:31    Main Document
                                                Pg 6 of 18


V.     Approval of the Disclosure Statement

       5.      The Disclosure Statement is approved in all respects as containing adequate

information under section 1125 of the Bankruptcy Code and complying with applicable

nonbankruptcy law under section 1125(g) of the Bankruptcy Code, the solicitation of Ballots on

the Plan also being in compliance with applicable nonbankruptcy law.

VI.    Confirmation of the Plan

       6.      The Plan, a copy of which is attached as Exhibit A hereto, as amended by the terms

of this Order, is confirmed pursuant to section 1129 of the Bankruptcy Code. The terms of the

Plan, the Plan Supplement, and any other documents filed in connection with the Plan and/or

executed or to be executed in connection with the transactions contemplated by the Plan, and all

amendments and modifications thereof made in accordance with the Plan and the Confirmation

Order, are hereby approved by the Confirmation Order; provided that the Debtors, subject to the

Restructuring Support Agreement, may make non-material modifications to the Plan Supplement

prior to the Effective Date.

       7.      Any and all objections to the Plan that have not been withdrawn or resolved prior

to the Confirmation Hearing are hereby overruled.

       8.      The documents contained in the Plan Supplement are integral to the Plan and are

approved by the Court and the Debtors and the Reorganized Debtors (as applicable) are authorized

to take all actions required under the Plan and the Plan Supplement documents to effectuate the

Plan and the Restructuring Transactions.

       9.      The terms of the Plan, the Plan Supplement, and the exhibits thereto are

incorporated herein by reference, and are an integral part of this Confirmation Order. The terms

of the Plan, the Plan Supplement, all exhibits thereto, and all other relevant and necessary

documents shall be effective and binding as of the Effective Date. The failure to specifically


                                                   6
19-22185-rdd      Doc 39     Filed 02/05/19    Entered 02/05/19 14:13:31          Main Document
                                              Pg 7 of 18


include or refer to any particular article, section, or provision of the Plan, the Plan Supplement, or

any related document in this Confirmation Order does not diminish or impair the effectiveness or

enforceability of such article, section, or provision.

       10.     The discharge, compromises, settlements, releases, exculpations, and injunctions

set forth in Article IX of the Plan are approved and will be effective immediately and binding on

all parties in interest on the Effective Date. For the avoidance of doubt, nothing in the Plan shall

limit the liability of attorneys to their respective clients pursuant to rule 1.8(h) of the New York

Rules of Professional Conduct.

       11.     The Debtors shall cause to be served a notice of the entry of this

Confirmation Order and occurrence of the Effective Date, substantially in form attached hereto as

Exhibit B (the “Confirmation Notice”), upon (a) all parties listed in the creditor matrix maintained

by Prime Clerk LLC and (b) such additional persons and entities as deemed appropriate by the

Debtors, no later than five (5) business days after the Effective Date. The Debtors shall cause the

Confirmation Notice to be published in The Wall Street Journal and the Financial Times

International Edition within seven (7) business days after the Effective Date.

VII.   Solicitation

       12.     The Solicitation Procedures complied with sections 1125 and 1126 of the

Bankruptcy Code, Bankruptcy Rules 3017 and 3018, all other provisions of the Bankruptcy Code,

and all other applicable nonbankruptcy rules, laws, and regulations. The modifications to the Plan

as of the date of this Confirmation Order are not of the type to require additional disclosure or

solicitation of the Plan under Bankruptcy Rule 3019.

VIII. Immediate Binding Effect

       13.     Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062, or otherwise, this

Confirmation Order is a Final Order and the period in which an appeal must be filed shall


                                                  7
19-22185-rdd     Doc 39      Filed 02/05/19    Entered 02/05/19 14:13:31           Main Document
                                              Pg 8 of 18


commence upon the entry hereof. The terms of this Confirmation Order and the Plan shall be

immediately effective and enforceable and shall not be stayed pursuant to Bankruptcy Rules

3020(e), 6004(g), 6006(g), 6006(d), or 7062, and shall be deemed binding upon the Debtors, the

Reorganized Debtors, and any and all Holders of Claims or Interests (irrespective of whether

Holders of such Claims or Interests are deemed to have accepted the Plan), all Entities that are

parties to or are subject to the settlements, compromises, releases, discharges, and injunctions

described in the Plan or herein, each Entity acquiring property under the Plan and any and all non-

Debtor parties to Executory Contracts and Unexpired Leases with the Debtors.

IX.    Issuance and Distribution of the New Equity

       14.     On the Effective Date, one or more entities formed on or shortly before the

Effective Date (as determined in accordance with the terms and conditions of the Restructuring

Support Agreement and the Restructuring Transactions Memorandum) shall issue or reserve for

issuance all of the New Equity, Warrants, and Options Rights issued or issuable in accordance

with the terms of the Plan, Restructuring Support Agreement, and Restructuring Transactions. The

(a) transfer of the New Equity, Warrants, and Options to the Debtors for distribution pursuant to

the Plan in accordance with the Restructuring Transactions and (b) the New Common Stock

issuable upon exercise of the Warrants and the Option Rights is authorized without the need for

further corporate action or any further act or action under applicable law, regulation, order, or rule,

or the vote, consent, authorization, or approval of any person (including any Holders of Claims or

Interests or the governing bodies of the Reorganized Debtors), and all of the shares of New

Common Stock distributed or issuable pursuant to the Plan shall be duly authorized, validly issued,

fully paid, and non-assessable.

       15.     This Confirmation Order shall constitute (a) the approval by this Bankruptcy Court

of the New Equity Documents and all transactions contemplated thereby and all actions to be


                                                  8
19-22185-rdd        Doc 39   Filed 02/05/19     Entered 02/05/19 14:13:31          Main Document
                                               Pg 9 of 18


taken, undertakings to be made, and obligations to be incurred by the Reorganized Debtors in

connection therewith, and (b) authorization by this Bankruptcy Court for the Reorganized Debtors

to enter into and execute the New Equity Documents and such other documents as may be required

to effectuate the New Equity, provide guarantees and grant the security interests pursuant to the

New Equity Documents. Executed versions of the New Equity Documents shall constitute legal,

valid, binding, and authorized obligations of the Reorganized Debtors, enforceable in accordance

with their terms.

        16.     The offering, issuance, and distribution of the New Equity and any other securities

to be issued and distributed, whether on the Effective Date or any other date of a distribution

thereafter (other than the Sponsor Warrant Package), pursuant to the terms of the Plan or in

accordance with this Confirmation Order, comply with section 1145 of the Bankruptcy Code and

shall be exempt from, among other things, the registration requirements of Section 5 of the

Securities Act and any other applicable U.S., state, or local law requiring registration prior to the

offering, issuance, distribution, or sale of securities.

        17.     In addition, any securities contemplated by the Plan (other than the Sponsor

Warrant Package) and any and all agreements incorporated therein, including the New Equity,

shall be subject to (a) the provisions of section 1145(b)(1) of the Bankruptcy Code relating to the

definition of an underwriter in section 2(a)(11) of the Securities Act; (b) compliance with any rules

and regulations of the Securities and Exchange Commission, if any, applicable at the time of any

future transfer of such securities or instruments; (c) the restrictions, if any, on the transferability

of such securities and instruments; and (d) applicable regulatory approval, if any.

        18.     Each share of the New Common Stock issued pursuant to the Plan and this

Confirmation Order shall be duly authorized, validly issued, fully paid, and non-assessable. Each




                                                    9
19-22185-rdd       Doc 39   Filed 02/05/19 Entered 02/05/19 14:13:31             Main Document
                                          Pg 10 of 18


distribution and issuance of the New Equity referred to in Article IV of the Plan shall be governed

by the terms and conditions set forth in the Plan applicable to such distribution or issuance and by

the terms and conditions of the instruments evidencing or relating to such distribution or issuance,

which terms and conditions shall bind each Holder receiving such distribution or issuance. The

New Equity need not be issued through the facilities of the Depository Trust Company

(the “DTC”). The Debtors or the Reorganized Debtors may elect to issue New Equity through the

facilities of the DTC, whether on the Effective Date or on a date after the Effective Date. The

Reorganized Debtors need not provide any further evidence (including, without limitation, any

legal opinion) other than the Plan and this Confirmation Order to the DTC or any other person

with respect to the treatment of the New Equity under applicable securities laws.

X.     Treatment of Executory Contracts and Unexpired Leases

       19.     The assumption or assumption and assignment, as applicable, of Executory

Contracts and Unexpired Leases as set forth in Article V of the Plan is hereby authorized.

       20.     To the maximum extent permitted by law, to the extent any provision in any

Executory Contract or Unexpired Lease assumed or assumed and assigned pursuant to the Plan

restricts or prevents, purports to restrict or prevent, or is breached or deemed breached by, the

assumption or assumption and assignment of such Executory Contract or Unexpired Lease

(including any “change of control” provision), such provision shall be deemed modified such that

the transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate

such Executory Contract or Unexpired Lease or to exercise any other default-related rights with

respect thereto.

XI.    Discharge of Claims

       21.     Except as otherwise specifically provided in the Plan, the distributions, rights, and

treatment that are provided in the Plan shall be in full and final satisfaction, settlement, release,


                                                 10
19-22185-rdd     Doc 39     Filed 02/05/19 Entered 02/05/19 14:13:31            Main Document
                                          Pg 11 of 18


and discharge, effective as of the Effective Date, of all Equity Interests and Claims of any nature

whatsoever, including any interest accrued on Claims from and after the Petition Date, whether

known or unknown, against, liabilities of, Liens on, obligations of, rights against the Debtors, the

Reorganized Debtors or any of their assets or properties, regardless of whether any property shall

have been distributed or retained pursuant to the Plan on account of such Claims, including

demands, liabilities, and Causes of Action that arose before the Effective Date, any contingent or

non-contingent liability on account of representations or warranties issued on or before the

Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the

Bankruptcy Code, in each case whether or not: (a) a Proof of Claim or Equity Interest is filed or

deemed filed pursuant to section 501 of the Bankruptcy Code, (b) a Claim or Equity Interest is

Allowed, or (c) the Holder of such Claim or Equity Interest has accepted the Plan.

       22.     The Confirmation Order shall be a judicial determination of the discharge of all

Claims and Interests subject to the Effective Date occurring, except as otherwise expressly

provided in the Plan. For the avoidance of doubt, nothing in Article IX.A of the Plan shall not

affect the rights of Holders of Claims and Interests to seek to enforce the Plan, including the

distributions to which Holders of Allowed Claims and Interests are entitled under the Plan.

XII.   Professional Fee Escrow Account.

       23.     For the avoidance of doubt, after all Allowed Accrued Professional Compensation

Claims have been paid in full, any excess amounts remaining in the Professional Fee Escrow

Account shall be returned to the Reorganized Debtors.

XIII. Exit Financing

       24.     The Reorganized Debtors are hereby authorized on or before the Effective Date to

enter into, and take such actions as necessary or desirable to perform under the Exit ABL Facility,

the Exit New Money Facility, New First Lien Term Loan, the New Junior Loan, all Exit Facilities


                                                11
19-22185-rdd     Doc 39     Filed 02/05/19 Entered 02/05/19 14:13:31            Main Document
                                          Pg 12 of 18


Documents and all other documents or agreements related thereto, and all transactions

contemplated thereby, including the payment or reimbursement of any fees, indemnities, and

expenses under or pursuant to any such documents and agreements entered into or delivered in

connection therewith. Without limiting the foregoing, the Reorganized Debtors are specifically

authorized to: (i) execute and deliver and incur and perform their obligations under the Exit ABL

Facility and all Exit ABL Facility Documents and (ii) repay the ABL Facility in accordance with

Article III.B.3.c of the Plan. The Exit ABL Facility and each of the Exit ABL Facility Documents

constitute legal, valid and binding obligations of the Reorganized Debtors. Upon the repayment

of the ABL Facility in accordance with Article III.B.3.c of the Plan and closing of the Exit ABL

Facility, each of the Exit ABL Facility, the Exit New Money Facility, New First Lien Term Loan,

and the New Junior Loan, the agents and lenders thereunder shall have valid, binding, perfected

and enforceable Liens on, and security interests in, all collateral specified in the respective Exit

Facilities Documents, as applicable, with the priorities set forth in the applicable intercreditor

agreements and other Exit Facilities Documents, and subject only to such Liens and security

interests as may be expressly permitted under the Exit Facilities Documents, as applicable, and the

Reorganized Debtors and the agents and lenders granted such Liens and security interests are each

hereby authorized to make any and all filings and recordings necessary or desirable in connection

with such Liens and security interests. The obligations, guarantees, mortgages, pledges, Liens,

and security interests granted pursuant to or in connection with the Exit ABL Facility and the Exit

New Money Facility are, in each case, granted in good faith, for good and valuable consideration

and for legitimate business purposes as an inducement to the lenders to extend credit thereunder

and shall be, and hereby are, deemed not to constitute a fraudulent conveyance or fraudulent

transfer and shall not otherwise be subject to avoidance, equitable subordination, or




                                                12
19-22185-rdd      Doc 39     Filed 02/05/19 Entered 02/05/19 14:13:31             Main Document
                                           Pg 13 of 18


recharacterization and shall constitute legal, valid, binding, and authorized obligations of the

Reorganized Debtors, enforceable in accordance with their terms.

XIV. Nonseverability of Plan Provisions Upon Confirmation

       25.     The terms of the Plan, the Plan Supplement, and the exhibits thereto are

incorporated herein by reference, and are an integral part of this Confirmation Order. The terms

of the Plan, the Plan Supplement, all exhibits thereto, and all other relevant and necessary

documents shall be effective and binding as of the Effective Date. The failure to specifically

include or refer to any particular article, section, or provision of the Plan, the Plan Supplement, or

any related document in this Confirmation Order does not diminish or impair the effectiveness of

enforceability of such article, section, or provision.

XV.    Waiver of Section 341(a) Meeting

       26.     As of the date of this Confirmation Order, the requirement that the U.S. Trustee

convene a meeting of creditors pursuant to section 341(a) of the Bankruptcy Code is hereby

waived.

XVI. Stay of Confirmation

       27.     This Confirmation Order shall take effect immediately and shall not be stayed

pursuant to Bankruptcy Rules 3020(e), 6004(g), 6006(d), or 7062, for cause.

XVII. Final Order

       28.     This Confirmation Order is a Final Order and the period within which an appeal

must be filed commences upon the entry hereof.

XVIII. Modifications to the Plan

       29.     The final sentence of Article.VI.B.1., Article.VI.B.2., and Article.VI.B.3, shall

begin with “Except for gross negligence, willful misconduct, and actual fraud,”.

       30.     Article VI.D. shall be deleted in its entirety.


                                                  13
19-22185-rdd     Doc 39     Filed 02/05/19 Entered 02/05/19 14:13:31           Main Document
                                          Pg 14 of 18


       31.     Article VII.I. shall be deleted in its entirety.

       32.     The deemed good faith provided for in Article IX.D. shall be subject to will gross

negligence, willful misconduct, and actual fraud.

       33.     The first sentence of Article IV.K. shall be modified to read “To the fullest extent

permitted by section 1146(a) of the Bankruptcy Code, any transfer from a Debtor to a Reorganized

Debtor or to any Entity under the Plan…”

       34.     Article II.A.2. provides “After all Allowed Accrued Professional Compensation

Claims have been paid in full, any excess amounts remaining in the Professional Fee Escrow

Account shall be returned to the Reorganized Debtors.”


 Dated: White Plains, New York                   /s/Robert D. Drain
        February 5, 2019
                                                 THE HONORABLE ROBERT D. DRAIN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                  14
19-22185-rdd   Doc 39   Filed 02/05/19 Entered 02/05/19 14:13:31   Main Document
                                      Pg 15 of 18


                                     Exhibit A

                                       Plan
19-22185-rdd   Doc 39   Filed 02/05/19 Entered 02/05/19 14:13:31   Main Document
                                      Pg 16 of 18


                                     Exhibit B

                                Confirmation Notice
19-22185-rdd         Doc 39       Filed 02/05/19 Entered 02/05/19 14:13:31                      Main Document
                                                Pg 17 of 18


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                        )
In re:                                                                  )    Chapter 11
                                                                        )
FULLBEAUTY BRANDS HOLDINGS CORP., et al.,1                              )    Case No. 19-22185 (RDD)
                                                                        )
                                   Debtors.                             )    (Joint Administration Requested)
                                                                        )

                      NOTICE OF (I) ENTRY OF ORDER
                    APPROVING DISCLOSURE STATEMENT
                 FOR AND CONFIRMING THE DEBTORS’ FIRST
              AMENDED JOINT PREPACKAGED CHAPTER 11 PLAN OF
           REORGANIZATION AND (II) OCCURRENCE OF EFFECTIVE DATE

TO ALL CREDITORS, INTEREST HOLDERS, AND OTHER PARTIES IN INTEREST:

        PLEASE TAKE NOTICE that on [____], 2019, the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”), entered an order [Docket No. [__]]
(the “Confirmation Order”) approving the Disclosure Statement for the Joint Chapter 11 Plan of
Reorganization of FULLBEAUTY Brands Holdings Corp. and Its Debtor Affiliates (as the same
may have been modified, supplement, and amended, the “Disclosure Statement”) and confirming
the First Amended Joint Prepackaged Chapter 11 Plan of Reorganization of FULLBEAUTY
Brands Holdings Corp. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
[Docket No. 11] (as modified, amended, and including all supplements and exhibits thereto,
the “Plan”)2 (attached as Exhibit A to the Confirmation Order) of the above-captioned debtors and
debtors in possession (collectively, the “Debtors”).

          PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
[____].

        PLEASE TAKE FURTHER NOTICE that the Confirmation Order, the Plan, and copies
of all documents filed in these chapter 11 cases are available free of charge by visiting
https://cases.primeclerk.com/fullbeauty or by calling the Debtors’ restructuring hotline at


1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Blackdog Holdings, Inc. (8991); FULLBEAUTY Brands Holdings Corp. (8053);
     FULLBEAUTY Brands, Inc. (4198); FULLBEAUTY Brands, LLC (9445); FULLBEAUTY Brands
     Management Services, LLC (8637); FULLBEAUTY Brands Merchant, Inc. (7812); FULLBEAUTY Brands
     Operations, LLC (5382); FULLBEAUTY Brands Texas, LLC (9606); Jessica London, Inc. (1070); and Swimsuits
     for All, LLC (3246). The location of the Debtors’ service address is: 50 Main Street, Suite 1000, White Plains,
     New York 10606.

2    Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Plan and the
     Confirmation Order, as applicable.
19-22185-rdd     Doc 39    Filed 02/05/19 Entered 02/05/19 14:13:31            Main Document
                                         Pg 18 of 18


(844) 205-7534 (toll free) or (347) 576-1559 (international). You may also obtain copies of any
pleadings filed in these chapter 11 cases for a fee via PACER at: http://www.nysb.uscourts.gov.

       PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court has approved certain
discharge, release, exculpation, injunction, and related provisions in Article IX of the Plan.

        PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are binding on the
Debtors, the Reorganized Debtors, and any Holder of a Claim or an Interest and such Holder’s
respective predecessors, successors, and assigns, whether or not the Claim or the Interest of such
Holder is Impaired under the Plan, and whether or not such Holder voted to accept the Plan.

       PLEASE TAKE FURTHER NOTICE that the Plan and the Confirmation Order contain
other provisions that may affect your rights. You are encouraged to review the Plan and the
Confirmation Order in their entirety.

Dated: [____]                        /s/ DRAFT
New York, New York                   Jonathan S. Henes, P.C.
                                     George Klidonas
                                     Rebecca Blake Chaikin
                                     Gene Goldmintz
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     601 Lexington Avenue
                                     New York, New York 10022
                                     Telephone: (212) 446-4800
                                     Facsimile:    (212) 446-4900

                                     -and-

                                     Emily E. Geier (pro hac vice admission pending)
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     300 North LaSalle
                                     Chicago, Illinois 60654
                                     Telephone: (312) 862-2000
                                     Facsimile:     (312) 862-2200

                                     Proposed Counsel for the Debtors and Debtors in Possession




             IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE,
        PLEASE CONTACT PRIME CLERK LLC BY CALLING (844) 205-7534
